Citation Nr: 1804673	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  09-42 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS)/anxiety disorder NOS, rated as 30-percent disabling prior to April 12, 2016 and 50-percent disabling thereafter.

2.  Entitlement to an effective date earlier than April 12, 2016 for the assignment of a 50-percent rating.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal was remanded by the Board for evidentiary development in May 2013, March 2016, and again in April 2017.

The Board notes that the Veteran's service-connected acquired psychiatric disorder was originally characterized as "PTSD with depression NOS."  In its May 2016 rating decision, the RO recharacterized the diagnosis as "anxiety disorder NOS," effective January 28, 2013, and granted an increased 50-percent rating, effective April 12, 2016.  Thereafter, in June 2016, the Veteran filed a notice of disagreement (NOD) with both the assigned rating and the effective date of the increased 50-percent rating.  A Statement of the Case was issued in April 2017, and the Veteran filed a substantive appeal in May 2017.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 12, 2016, the Veteran's acquired psychiatric disorder has been shown to be productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's acquired psychiatric disorder has not been shown to be productive of occupational and social impairment with deficiencies in most areas, nor has total occupational and social impairment been demonstrated.

3.  In an October 2011 decision, the Board denied entitlement to an increased rating for PTSD; the Veteran did not appeal this decision and it became final.

4.  The Veteran next filed an informal claim for entitlement to an increased rating for his acquired psychiatric disorder on August 16, 2012.

5.  There is no evidence of any communication in the claims file subsequent to the October 2011 Board decision and prior to the August 16, 2012 informal claim indicating intent to file a claim for an increased rating, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2016, the criteria for a 50-percent disability rating for an acquired psychiatric disorder were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Codes (DCs) 9411 and 9413 (2017).

2.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, DCs 9411 and 9413 (2017).

3.  The criteria for an effective date of August 16, 2012 for the grant of an increased 50-percent rating for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for an Acquired Psychiatric Disorder

The Veteran contends that his service-connected acquired psychiatric disorder warrants an increased disability rating.  (The issue of entitlement to an earlier effective date is addressed below.)

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 30-percent rating prior to April 12, 2016, and a 50-percent rating thereafter, for his acquired psychiatric disorder (characterized first as PTSD with depression NOS and then as anxiety disorder NOS), pursuant to 38 C.F.R. § 4.130, DCs 9411 and 9413.  Regardless, all psychiatric disorders are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30-percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment described in the general rating formula to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's acquired psychiatric disorder most nearly approximates impairment warranting a uniform, 50-percent rating, but no higher, for the entire period on appeal.

The pertinent evidence may be summarized as follows.  On VA examination in November 2013, the Veteran reported that he was retired, lived an "isolated life style," and was "not close to anyone."  He reported seeing a psychiatrist but denied counseling or recent hospitalizations.  He denied any suicide or homicide attempts.  His symptoms included sleep disturbance, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also endorsed symptoms of depressed mood, anxiety, suspiciousness, and panic attacks more often than once per week.  He described always feeling apprehensive and stated he would go through his house and "check everything" at night.  On mental status examination, the Veteran was oriented and cooperative with no indication of homicidal or suicidal ideation or hallucinations, delusions, or obsessions.  His thought process was logical and goal-directed with grossly intact memory, attention, and concentration.  His insight and judgment were noted to be fair.  In sum, the examiner concluded that the Veteran's psychiatric symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  A Global Assessment of Functioning (GAF) score of 58 was assigned.

On VA examination in April 2016, the Veteran reported that he preferred to be by himself but did have contact with his children and neighbors.  In terms of recreational activities, he reported that every now and then he would go fishing.  He stated that he would try to read but had problems concentrating "so basically I just watch TV."  He reported leaving his house about twice a week to go to the store or work outside.  The Veteran stated that his mental health symptoms were "getting a little worse" compared with his last VA examination but denied any notable increase or decrease in specific symptoms.  His symptoms included sleep disturbance (including nightmares); hypervigilance (including "constantly checking the windows and doors and looking out the windows"); anxiety; cognitive impairment (including difficulty concentrating); and avoidance behavior.  He also endorsed depressed mood, suspiciousness, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  On mental status examination, the examiner observed that the Veteran was pleasant and cooperative and presented with good hygiene.  He was alert and oriented with logical and organized thought processes.  There was no evidence of delusions or hallucinations.  The Veteran denied any recent suicidal or homicidal ideation.

In summary, the examiner concluded that the Veteran's mental health symptoms were best categorized as mild to moderate and thus resulted in mild to moderate impairment in daily functioning.  He appeared to be generally functioning quite well, with meaningful interpersonal relationships and some (limited) enjoyed activities.  The examiner noted that the Veteran's mental health symptoms did impact his daily life in that he experienced anxiety in crowds, had panic attacks in response to acute situational stressors (which he could control reasonably well), had some decreased motivation and mood, and had some difficulty sleeping and related fatigue and difficulty concentrating.  In light of the above, the examiner opined that the Veteran would likely experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

Also of record are treatment notes from Goldsboro Psychiatric Clinic dating from 2013 through 2016.  These clinical notes include evidence of symptoms including panic attacks, depression, anger issues, memory loss, and difficulty concentrating, and are broadly consistent with the symptoms described in the VA examination reports discussed above.  VA outpatient notes pertaining to the Veteran have also been reviewed but contain no additional, non-cumulative evidence.

At the outset, the Board finds that the preponderance of the evidence reflects that the Veteran's acquired psychiatric disorder has been productive of occupational and social impairment with reduced reliability and productivity throughout the entire period on appeal.  In short, the evidence demonstrates that the Veteran has had panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships since the instant claim for increased compensation was filed.  The Board recognizes that the November 2013 and April 2016 VA psychiatric evaluations appear to indicate mild to moderate symptoms with only occasional decreases in work efficiency; however, based on the evidence outlined above, the Board finds that the Veteran has exhibited symptoms throughout the appeal period that, while not squarely within the symptomatology described in the general rating formula, more nearly approximates the criteria for a 50-percent rating.  See 38 C.F.R. § 4.7.  As such, a staged rating is not appropriate.  See 38 C.F.R. § 4.130.

For the reasons discussed below, however, the Board finds that a rating in excess of 50 percent is not warranted.

On review, the most probative evidence of record reflects that the Veteran has not demonstrated symptoms such as suicidal ideation, illogical speech, near-continuous panic or depression affecting the ability to function, impaired impulse control, spatial disorientation, or neglect of personal appearance.  The Veteran consistently appeared at VA appointments well-groomed and with good hygiene, and was consistently oriented, alert, and socially appropriate.  There is no evidence of psychotic symptoms or thought disorder.  While the Veteran has exhibited some obsessional thinking and depression, there is no probative evidence that such behavior has interfered with his routine activities.  There is likewise no evidence that the Veteran has engaged in violent behavior during the appeal period.  Although the record does reflect that the Veteran is socially isolated, he has not shown an inability to establish and maintain effective relationships.  Rather, as noted above, the Veteran maintains some contact with his children and interacts with his neighbors on occasion.

The Board acknowledges the Veteran's assertions that he is entitled to at least a 70-percent rating in light of his history of low GAF scores and assessments provided by his private psychiatrist.  See Correspondence (June 2016) (noting that he was assigned a GAF score of 35 in November 2004 by his private psychiatrist, who characterized his symptoms as "severe").  In this regard, the Board notes that although GAF scores are important in evaluating mental disorders, such scores, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, they must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, as discussed above, the most probative evidence does not show symptomatology causing occupational and social impairment in most of the areas referenced by the 70-percent rating criteria.  The Board has thoroughly considered all pertinent evidence of record in making this determination.  Accordingly, the criteria for a 70-percent rating have not been met.  See Vazquez-Claudio, 713 F.3d at 117, 118.

A 100-percent rating is likewise not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment.  As noted above, the Veteran has not exhibited gross impairment of thought processes and has been shown to be able to communicate clearly.  There is no evidence of psychosis; indeed, the record shows that the Veteran has been orientated to time and place.  Moreover, there is no evidence to indicate that he is a danger to himself or others.  In light of the above, the Board finds that the Veteran's psychiatric symptoms do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating.  See id.

In sum, the evidence shows that the overall impairment caused by the Veteran's acquired psychiatric disorder, while not squarely within the symptomatology for a 50-percent rating, more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire period on appeal.  Therefore, an increase to 50-percent disabling will be granted prior to April 12, 2016.  A rating in excess of 50 percent is denied.

Earlier Effective Date for the Award of a 50-Percent Rating

The assignment of effective dates is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) 	if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) 	if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., the date the increase is factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or,

(3) 	if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. § 3.155, 3.400(o)(2).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identify the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Furthermore, under 38 C.F.R. § 3.157, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

The Veteran contends he is entitled to an earlier effective date for the award of an increased 50-percent rating for his service-connected acquired psychiatric disorder.  As discussed above, the Board has granted an increased 50-percent rating prior to April 12, 2016.  The Veteran asserts that his increased rating should date back to January 2005.  See NOD (June 2016).

Historically, the Board notes that the Veteran previously perfected an appeal to the Board regarding the evaluation assigned for his acquired psychiatric disorder by way of a May 2008 substantive appeal.  In an October 2011 decision, the Board denied entitlement to an increased rating for this disorder.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1104.

The next pertinent correspondence received by VA from the Veteran was an August 2012 brief submitted in connection with his ongoing appeal for a TDIU.  The brief asserted, inter alia, that the Veteran's psychiatric symptoms were more severe than was reflected by the 30-percent evaluation then in effect, and warranted an increased rating.  In January 2013, the Veteran submitted an additional statement asserting entitlement to service connection for hypertension and a heart condition secondary to his PTSD.  A subsequent rating decision (dated in July 2014) reflects that VA accepted the January 2013 statement as the applicable claim for increased compensation.  Based on the above, the Board finds that the applicable claim for increase was in fact the August 2012 brief.  38 C.F.R. § 3.155(a).

The Board further finds that the symptomatology associated with the Veteran's acquired psychiatric disorder met the criteria for a 50-percent rating as of August 16, 2012, when his informal claim for increase was received by VA.  See 38 C.F.R. § 4.130.  The Board reiterates that a 50-percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Here, lay statements from the Veteran and clinical records from Goldsboro Psychiatric Clinic reflect that the Veteran endorsed symptoms of panic attacks more than once a week, poor socialization and difficulty with crowds, poor memory and concentration, depressed mood, angry outbursts, flashbacks, mood swings, and irritability.  See VA 646 Statement of Accredited Representative (August 2012).  When resolving reasonable doubt in the Veteran's favor, these symptoms more nearly approximate the criteria for a 50-percent rating under the general rating formula.

The evidence of record does not support a grant of an effective date earlier than August 16, 2012.  The Board is aware that the Veteran seeks an effective date of January 2005.  However, without having perfected an appeal as to allegations of clear and unmistakable error (CUE) in the October 2011 Board decision denying entitlement to an increased rating, the Veteran may not now vitiate the finality of that decision by seeking increased compensation.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the weight of the evidence does not establish a factually ascertainable increase in the Veteran's acquired psychiatric disorder during the one-year period preceding the receipt of the August 2012 informal claim.  There is likewise no basis for entitlement pursuant to 38 C.F.R. § 3.157.  Consequently, the weight of the evidence is against entitlement to an effective date earlier than August 16, 2012, for the award of a 50-percent rating for an acquired psychiatric disorder.



ORDER

Prior to April 12, 2016, entitlement to a 50-percent disability rating for an acquired psychiatric disorder is granted.

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder is denied.

Entitlement to an effective date of August 16, 2012 for the award of a 50-percent rating for an acquired psychiatric disorder is granted.


REMAND

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a); see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) ("[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.").  When such unemployability is shown and the Veteran meets certain numeric evaluation requirements, the Board may award TDIU in the first instance.  38 C.F.R. § 4.16(a).  Otherwise, the Board may only refer the case to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b); see also Cantrell v. Shulkin, 28 Vet. App. 382, 387 (2017).

In this case, the Veteran is currently in receipt of service connection for an acquired psychiatric disorder rated as 30-percent disabling prior to August 16, 2012 and 50-percent disabling thereafter.  Thus, he does not meet the schedular requirements for TDIU pursuant to 38 C.F.R. § 4.16(a).  Nevertheless, the Board finds that referral for consideration of an extraschedular TDIU is warranted.

The Board has previously observed that the record includes plausible evidence suggesting that the Veteran's service-connected psychiatric symptomatology has rendered him unemployable.  This evidence includes January 2009 correspondence from the Veteran's former employer showing that he was forced to retire in part due to his PTSD, as well as a Social Security Administration determination of disability with a secondary diagnosis of mood disorder.  The record also includes correspondence and clinical notes from the Veteran's private psychiatrists reflecting "severe" impairment in his ability to sustain social and work relationships.  See, e.g., Dr. Lindgren, Correspondence (November 2004).  Moreover, the Veteran has credibly asserted that his psychiatric symptomatology prevents him from working, and his most recent VA examination report reflects significant occupational impairment (albeit with the ultimate conclusion that the Veteran would be able to function given the appropriate work environment).

In light of the above, the Board finds that there is sufficient evidence for referral under 38 C.F.R. § 4.16(b).  The Board cannot award an extraschedular TDIU in the first instance.  Accordingly, the case is REMANDED for the following action:

1.  Secure any outstanding VA medical records pertaining to the Veteran from September 2017.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include any updated records from Goldsboro Psychiatric Clinic.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  After directives (1) and (2) have been completed, refer the application for a TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

4.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


